UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4502


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

ALVIS DAMON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cr-00758-JFA-1)


Argued:   September 17, 2015                 Decided:   December 3, 2015


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Elizabeth Anne Franklin-Best, ELIZABETH FRANKLIN-BEST,
LLC, Columbia, South Carolina, for Appellant.       Julius Ness
Richardson, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.     ON BRIEF: William N. Nettles,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alvis Damon Williams was indicted on charges of possession

with intent to distribute cocaine and related firearms offenses.

Although represented by a public defender during most of the

pretrial proceedings, Williams elected to represent himself at

his trial.    A jury convicted Williams on all counts.

     On appeal, Williams argues that the district court erred by

permitting    him    to     represent       himself.         Williams     also     assigns

error    to   several       of     the    district       court’s      trial   management

decisions.    For the reasons below, we affirm.


                                             I.

                                             A.

     On June 26, 2013, a Sumter County Sheriff’s Office employee

pulled over a black Chevrolet Impala driven by Williams.                                The

ostensible    reason      for      the    stop     was   that   the    windows     on   the

Impala    appeared     to     be       overly-tinted      in    violation     of    South

Carolina state law.1             The     officer     asked      Williams,     the       lone

occupant of the car, for his license and registration.                           Noting a

strong smell of marijuana, the officer asked Williams to step


     1 In fact, the Sheriff’s Office had been alerted by Sumter
County narcotics officers that Williams had just sold drugs to a
confidential informant as part of a controlled drug buy.      The
narcotics officers requested that the traffic stop be based, if
possible, on probable cause independent of the controlled drug
buy so as to protect the identity of the confidential informant.


                                             2
out of the car.          Williams consented to a search of his person,

which    turned     up    approximately        $1,600   in   cash    in    Williams’s

pockets.     The officer then conducted a probable cause search of

the car.      The search revealed a handgun between the driver’s

seat and center console and plastic bags with crack and powder

cocaine, marijuana, and assorted paraphernalia on the passenger-

side floor.

     A    federal    grand    jury   subsequently        indicted        Williams    for

possession with intent to distribute cocaine, being a felon in

possession    of     a    firearm,     and      possession     of    a    firearm     in

furtherance of drug trafficking.2               In September 2013 the district

court appointed a federal public defender to represent Williams,

and Williams entered a plea of not guilty.                   Williams’s appointed

counsel    represented        him    in      various     pretrial        proceedings,

including an unsuccessful suppression hearing in October 2013.



                                          B.

     In    December       2013,   Williams      filed   a    pro    se    motion    that

stated his desire to represent himself and requested that the

court    replace    his    appointed      counsel.       Construing        the   motion

principally as a request for new counsel, the district court


     2 The grand jury also indicted Williams for possession with
intent to distribute marijuana, but the government moved to
dismiss that count prior to the completion of the jury trial.


                                           3
denied     Williams’s        request    for     alternate        representation.              The

district court noted that Williams would be allowed to represent

himself if he so desired.                   During jury selection on January 7,

2014, Williams made an oral motion to appoint new counsel.                                    The

district       court     again    denied       his    motion          and    set   trial      for

February 11, 2014.

       On January 30, 2014, Williams again filed a pro se motion

to    relieve     his    appointed      counsel,       and       on    February       4,   2014,

Williams’s        appointed       counsel          filed     a        motion       for     self-

representation          on    Williams’s        behalf.           The       district       court

addressed Williams’s representation at a pretrial conference on

February 6, 2014.

       After    confirming       Williams’s        desire        to    represent      himself,

the    district      court     proceeded        to    ask    Williams          a   number     of

questions about his legal experience and his understanding of

the    charges      against      him    and     his    potential            sentence.         The

district court told Williams it thought his appointed counsel

was   “a   very     competent,       capable       attorney”          and    strongly      urged

Williams not to try to represent himself.                         J.A. 91-92.         Williams

re-confirmed his desire to proceed pro se, telling the district

court that his appointed counsel had refused to subpoena two

witnesses that Williams thought should be called at trial.                                     At

the    request     of    the     government,         the    district         court    informed

Williams     that       he   might     be    shackled       at    trial       based      on   his

                                               4
criminal record and the charges against him, and if the jury

realized he was shackled it would likely hurt his case.

       The district court then asked the government attorneys to

step   out     of   the   courtroom,      and    enquired    into    the    witnesses

Williams       wished     to   subpoena    and    the   source      of     Williams’s

discontent with appointed counsel.                 Williams and his appointed

counsel informed the district court of a number of strategic

disagreements and communication problems between the pair.                         The

district     court      then   recalled    the    government     attorneys,        and,

after opining that Williams was making “a huge mistake,” granted

Williams’s request to represent himself.                J.A. 98-99.



                                          C.

       Trial    commenced      on     February    11,   2014.        In    light     of

Williams’s past criminal record and potential sentence, the U.S.

Marshals Service recommended that Williams be shackled and wear

an electronic stun device on his leg.                       Williams wore street

clothes during his trial, along with padded shackles and the

stun device.

       After opening statements, the government called the Sumter

County officer who had conducted the traffic stop.                         On direct

examination, the government did not elicit testimony concerning

the    controlled       drug   buy,    instead     presenting       the    pretextual

window-tint violation as the lone impetus for stopping the car

                                           5
Williams     had    been       driving.         On     cross-examination,        however,

Williams immediately asked the officer about the earlier drug

transaction.       The government’s remaining witnesses were experts

on drugs and firearms.

      At the beginning of the second day of trial, the district

court asked Williams if he had had any second thoughts about

representing       himself.        Williams        confirmed       that   he    wished    to

continue to do so, and the trial continued with the balance of

the   government’s       case-in-chief.               When   the   government     rested,

Williams    sought       to    recall     the     Sumter     County    officer     to    the

stand.     Noting that Williams had had an opportunity to cross-

examine    the     officer      already,        the    district      court     denied    the

request.

      Williams called no other witnesses, but chose to testify on

his own behalf.          The district court had Williams take and leave

the stand with the jury out of the courtroom so that the jury

would not observe Williams’s shackles.                        During his testimony,

Williams asked (himself) “did I carry guns when I was out?” and

answered “[n]o, I didn’t carry no gun because I know I was a

convicted felon and I know what could happen to me.”                            J.A. 273.

The government argued successfully that this “broad denial” of

firearm    possession         opened    the     door    to   introduce       evidence     of

Williams’s       prior        firearm     possessions,         and     the     government

proceeded to question Williams about them.                     J.A. 275.

                                              6
      Williams also testified on re-direct that he had not been

involved     in   any    drug   transaction         shortly    before    he    had   been

pulled over.         After Williams rested, the government called a

rebuttal witness, a Sumter County narcotics officer, to testify

about   the       controlled     drug       buy.       The     government      elicited

testimony     that      some    of    the    cash    recovered     from       Williams’s

pockets during the traffic stop was the same marked cash that

had   been    provided     to   the     confidential         informant    to    purchase

cocaine from Williams during the controlled buy.

      The jury deliberated for less than an hour, returning a

verdict of guilty on all counts.                  On June 20, 2014, the district

court sentenced Williams to the statutory mandatory minimum term

of 15 years in prison.                This appeal followed, with Williams

represented by appointed appellate counsel.



                                            II.

      We review arguments raised for the first time on appeal for

plain error.        United States v. Bernard, 708 F.3d 583, 588 (4th

Cir. 2013).

      To establish plain error, [the appellant] must show
      that the district court erred, that the error was
      plain, and that it affected his substantial rights.
      With regard to the third element of that standard,
      [the appellant] must show that the alleged error
      actually “affected the outcome of the district court
      proceedings.”



                                             7
Id. (internal citation omitted) (quoting United States v. Olano,

507   U.S.     725,   734   (1993)).           We   review    a   district    court’s

evidentiary rulings for abuse of discretion.                      United States v.

Ford, 88 F.3d 1350, 1362 (4th Cir. 1996).



                                          III.

      Williams argues that the district court erred by permitting

him to represent himself.           It is “fundamental” that “a criminal

defendant has a Sixth Amendment right to self-representation.”

Bernard, 708 F.3d at 588 (citing Faretta v. California, 422 U.S.

806, 819, 821 (1975)).          However, a defendant’s request to waive

the right to counsel and proceed pro se must be “(1) clear and

unequivocal, (2) knowing, intelligent, and voluntary, and (3)

timely.”     Id.

      The record makes plain that Williams’s request was “clear

and unequivocal” and “timely,” such that only his competency to

knowingly,     intelligently,       and    voluntarily       waive     his   right   to

counsel is at issue.           Williams’s overarching argument is that

had   the    district       court   asked        more     about   his    educational

background, it would have learned facts establishing that he was

not competent to represent himself.                      These facts include that

Williams had a history of being in learning-disabled classes,

had   failed    in    his   first   attempt         to   secure   a   GED,   and   that



                                           8
Williams had stated that as a child he had threatened to kill

himself to avoid being beaten by his mother.3

     Williams’s    argument   misapprehends      the   Faretta   competency

standard.     “[T]he competence that is required of a defendant

seeking to waive his right to counsel is the competence to waive

the right, not the competence to represent himself.”              Bernard,

708 F.3d at 589 (quoting Godinez v. Moran, 509 U.S. 389, 399

(1993)).    As we explained in Bernard, “it is constitutional for

a state to allow a defendant to conduct trial proceedings on his

own behalf when he has been found competent to stand trial.”

708 F.3d at 589 (citing Indiana v. Edwards, 554 U.S. 164, 172-73

(2008)).    There is no suggestion that Williams was incompetent

to stand trial, and Williams does not argue otherwise on appeal.

     Nor    does   Williams   point   to   any   authority   requiring   a

district court to elicit particular educational or background

information from a defendant seeking to represent themselves.

Neither the Supreme Court nor this Circuit has “prescribed any

formula or script to be read to a defendant who states that he

elects to proceed without counsel.”        Iowa v. Tovar, 541 U.S. 77,

88 (2004); accord Spates v. Clarke, 547 F. App’x 289, 293 (4th


     3 Other facts cut against Williams’s argument, including
that an IQ test placed his overall intellectual functioning in
the average range, that he eventually earned his GED (apparently
on the second attempt), and that he was taking classes in auto
mechanics at a state technical college.


                                      9
Cir. 2013).        The defendant must only “be made aware of the

dangers and disadvantages of self-representation” such that “he

knows what he is doing and his choice is made with eyes open.”

Edwards, 554 U.S. at 183 (quoting Faretta, 422 U.S. at 835); see

also, e.g., United States v. Parker, 576 F. App’x 157, 162 (4th

Cir. 2014).

      The record makes clear that the district court went out of

its way to make Williams aware of the “dangers and disadvantages

of self-representation,” including repeatedly advising Williams

that the court thought his interests would be better served by

not   attempting    to    represent      himself.          In    other     words,      the

district court made sure Williams’s choice was made with “eyes

open.”     We   affirm     the     district      court’s        decision       to   allow

Williams to represent himself.



                                         IV.

      Williams also contends that the district court erred by not

reinstating appointed counsel after observing Williams’s trial

performance.       The gist of Williams’s argument is that certain

mistakes   he   made     during    trial,      such   as   opening       the    door   to

evidence of his prior firearms offenses, should have led the

district court to conclude that he was incompetent to continue

representing    himself.          This   argument     again      misapprehends         the

appropriate competency standard.

                                         10
      It    is     true     that     competency        can   change       over      time.      For

example, a mentally-ill defendant may be rendered competent to

stand trial through medication, but become incompetent during

the   trial      if    the        medication      ceases      to    be    effective.           Cf.

Bernard, 708 F.3d at 586-87.                     But the competency standard does

not change over the course of the trial.                           Williams’s missteps at

trial simply do not call into question his mental competency to

stand      trial      or    to     choose       self-representation.                  “‘[I]t   is

undeniable that in most criminal prosecutions defendants could

better      defend         with     counsel’s         guidance      than       by     their    own

unskilled        efforts,’         [but]    a    criminal     defendant’s            ability    to

represent himself has no bearing upon his competence to choose

self-representation.”                 Godinez,         509    U.S.        at    400     (quoting

Faretta, 422 U.S. at 834); see also, e.g., Bernard, 708 F.3d at

593 (“[Defendant’s] failure to object during the Government’s

case-in-chief, question two of the witnesses, call witnesses on

his   own    behalf,        or     otherwise      ‘think     like     a    lawyer’      did    not

render him mentally incompetent.”).                          We therefore affirm the

district     court’s         decision       to    allow      Williams      to       continue    to

represent himself.



                                                 V.

      Finally, Williams assigns error to a number of the district

court’s     trial      management          decisions.          Specifically,            Williams

                                                 11
argues that the district court erred by: (1) ordering that he be

shackled during trial; (2) denying his request to take certain

discovery materials with him to the detention center prior to

trial;   (3)    suggesting         that   he      could     not    subpoena     witnesses

unless he could personally pay the witness fee; and (4) denying

his request to recall a government witness to the stand.                                 We

find each of these contentions to be without merit.



                                             A.

      Williams argues that the district court’s shackling order

was   unjustified         and     impermissibly           impeded    his     ability     to

exercise     his     Sixth       Amendment        right    to     self-representation.

Williams relies primarily on Deck v. Missouri, which established

that “where a court, without adequate justification, orders the

defendant to wear shackles that will be seen by the jury, the

defendant    need     not    demonstrate          actual    prejudice”       but   instead

“[t]he   State     must     prove    beyond        a   reasonable     doubt      that   the

[shackling] . . . did not contribute to the verdict obtained.”

544   U.S.     622,    635       (2005)   (final          alteration       in   original)

(internal      quotation         marks    omitted).               However,      Williams’s

premise, that the district court ordered him shackled without

adequate justification, is not supported by the record.                                  The

district     court    had    a    shackling        recommendation      from      the    U.S.

Marshals Service, a recommendation based on, among other things,

                                             12
Williams’s extensive criminal record and the seriousness of the

current     charges.         Further,       the    district       court    (and      the

government), took reasonable measures to minimize the impact of

the shackles and stun device.               See, e.g., J.A. 114 (indicating

Williams was provided street clothing and that shackles were

padded to prevent noise that might alert the jury); J.A. 219

(indicating the government questioned witnesses from its counsel

desk to be consistent with Williams); J.A. 281-82 (indicating

Williams took the stand and stood down outside the presence of

the jury).       We find no error in the district court’s shackling

decision.



                                           B.

     Williams       also    contends       that    he    could    not     effectively

represent    himself       because   he    did    not    have   access    to   certain

restricted    discovery       materials     at     the   detention      center.       We

disagree.     The record indicates that the material was restricted

because     of     potentially       identifying          information        about     a

confidential       informant,        and     a     standing       discovery       order

reasonably       barred    such   material        from   the     detention     center.

Williams was fully aware of the information contained in the

material, as his appointed counsel had previously discussed it

with him.     Williams also had access to the material while at the

courthouse.       Williams does not point to any discovery material

                                           13
that would have been relevant to his defense and has made no

showing “that the alleged error actually ‘affected the outcome

of the district court proceedings.’”           Bernard, 708 F.3d at 588

(quoting Olano, 507 U.S. at 734).



                                      C.

      Williams further contends that the district court impeded

his ability to represent himself by requiring him, an indigent

defendant, to pay the witness fees for any witnesses he wished

to subpoena.      Again, this contention is not supported by the

record.     Williams’s motion to proceed pro se stemmed from his

desire to subpoena certain witnesses that his appointed counsel

had refused to subpoena.        As part of the Faretta colloquy, the

district court asked Williams about his knowledge of subpoena

procedures, including the ordinary need to pay a witness fee.

This appears to us plainly part of the district court’s effort

to   make   Williams   “aware   of   the   dangers   and   disadvantages   of

self-representation.”       Faretta, 422 U.S. at 835.           Immediately

after the district court’s discussion of subpoena procedures,

the government clarified that the witness fee would not be an

issue.      In any event, at the time the exchange took place,

Williams was still represented by counsel, and his counsel did

not object at any point.        There is simply no indication from the



                                      14
record   that   the       district     court    in    fact    placed     any   financial

impediment in the way of Williams’s self-representation.



                                           D.

      Finally, Williams argues that the district court erred by

not allowing him to recall the officer who searched his car to

the stand.      We disagree.         The district court recognized that it

had   the   authority       to   allow    the    officer      to    be   recalled,    but

reasoned that Williams had already had a chance to thoroughly

cross-examine       the     witness,     and     exercised         its   discretion    to

refuse Williams’s request.             We find no abuse of discretion here.

Cf. Ford, 88 F.3d at 1362 (finding no abuse of discretion where

district    court     refused     to     allow       recall   of     a   cross-examined

witness where defendant could make proposed point to jury via

closing arguments).



                                          VI.

      For the foregoing reasons, we affirm.

                                                                                AFFIRMED




                                           15